IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00355-CV

                    IN THE INTEREST OF A.M.R., A CHILD


                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-4443-4


                           MEMORANDUM OPINION


       Kristen Martin appeals the trial court's order establishing parent-child

relationship which was signed on October 7, 2015. By letter dated November 12, 2015,

the Clerk of this Court notified Martin that her original filing fee for this appeal was

past due. The Clerk further warned Martin that unless she obtained indigent status or

unless the fee was paid within 10 days, the appeal would be dismissed pursuant to Rule

42.3(c) of the Texas Rules of Appellate Procedure.

       More than 10 days have passed and Martin has not paid the filing fee and has

not obtained indigent status for the purpose of this appeal. Accordingly, her appeal is

dismissed. See TEX. R. APP. P. 42.3(c).
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10th TEX. APP. (Waco) LOC. R. 5; TEX. GOV'T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 10, 2015
[CV06]




In the Interest of A.M.R., a Child                                                   Page 2